 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALETA GUTHREY, et al.,                             No. 2:18-cv-1087-MCE-EFB
12                       Plaintiffs,
13            v.                                         ORDER
14    ALTA CALIFORNIA REGIONAL
      CENTER, et al.,
15
                         Defendants.
16

17

18           On October 17, 2019, the court granted plaintiffs’ requests to proceed in forma pauperis,

19   directed the Clerk to provide plaintiffs with the forms required to effect service on defendants,

20   and directed the U.S. Marshal to serve process. ECF No. 5. Plaintiffs were also advised that they

21   would need to provide the U.S. Marshal with: (1) one completed summons; (2) one completed

22   USM-285 form for each defendant; (3) a copy of the complaint for each defendant; and (4) a copy

23   of this order. Id. The U.S. Marshal recently advised the court that plaintiffs have not yet

24   submitted the documents necessary to complete service of process.

25           Accordingly, it is hereby ORDERED that:

26           1. Plaintiffs shall supply the United States Marshal, within 14 days from the date this

27   order is filed, all information required by the Marshal to effect service of process.

28   /////
                                                        1
 1            2. Within 14 days thereafter, plaintiffs shall file a statement with the court that said
 2   documents have been submitted to the United States Marshal.
 3            3. Plaintiffs are admonished that failure to comply with this order may result in dismissal
 4   of this action for failure to comply with court orders and/or for lack of prosecution under Rule
 5   41(b).
 6   DATED: November 21, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
